November 20, 1931. The opinion of the Court was delivered by
This action, commenced in the County Court for Richland County, March 11, 1929, is for recovery of judgment against the defendant in the sum of $3,000.00, based upon the alleged wrongful acts of the defendant in discharging the plaintiff as an employee of the defendant, the allegations of the complaint being as follows:
                           "COMPLAINT
"1. That plaintiff is a resident and citizen of the County of Richland, State of South Carolina.
"2. That the defendant is, and was at the times hereinafter mentioned, a corporation organized and existing under and by virtue of the laws of the State of Texas, and as such does business and has agents located in the County and State aforesaid, and said defendant corporation is engaged in the production, refining and sale at wholesale and retail of gasoline, oils and the various petroleum products, and reasonably worth several million dollars. *Page 168 
"3. That for about ten years prior to June, 1927, this plaintiff was in the employ of defendant and the greater portion of said time was its representative in what was known as zone No. 10, of said company, having headquarters at Columbia, S.C.
"4. That plaintiff was employed by the defendant for the year 1927, commencing January 1st, and ending December 31st of said year, at and for a fixed salary, payable monthly, plus certain commissions or bonus on all products of said company sold by plaintiff in said district, which had been built up by plaintiff so that plaintiff received altogether an average of about Three Hundred ($300.00) Dollars per month.
"5. That on the 1st day of June, 1927, without just cause or excuse, and in violation of said contract and agreement, the defendant herein dismissed plaintiff from its employ, and breached the contract and failed and refused to permit and allow plaintiff to perform his part thereof, although he was ready and willing to do so, and failed and refused to pay plaintiff the compensation to which he was entitled thereunder.
"6. That the Texas Company, defendant, had and maintained an insurance feature or policy whereby when a man died who had been in the employ of the company five years or more, his wife would draw his salary for an additional period of twelve months, which insurance had been earned and paid for by plaintiff and which plaintiff lost on account of the breach of said contract.
"7. That as additional compensation, the said defendant company allotted to each of its employees after two years' continuous service, running from January to January, an amount of the capital stock of said company equivalent in par value to ten per cent. of the amount actually earned by said employee for the preceding year and such privilege continued from year to year thereafter; that upon such allotment being made the employee of said company was *Page 169 
given the opportunity of either paying cash for said stock, if he desired to purchase same, or of paying for same in monthly installments to be deducted from his salary, and that plaintiff had purchased on said plan approximately 30 shares of the capital stock of said company, of the par value of Twenty-five ($25.00) Dollars per share, and on account of the breach of said contract, was forced to sacrifice and forfeit the said stock to the defendant company for the amount actually paid thereon, plus six per cent. interest, when, as a matter of fact, the said stock was worth at market value approximately Sixty ($60.00) Dollars per share.
"8. That for the year 1927, under the contract above set out, plaintiff was and would have been entitled to an allotment of at least ten shares of the said capital stock of said company at par value, which was then Thirty-five ($35.00) Dollars per share, and which stock was then worth on the market approximately Sixty ($60.00) Dollars per share.
"9. That plaintiff was at all times ready and willing to perform his duties under the said contract and plaintiff attempted to procure other employment during the remainder of the time said contract was in force, and would have obtained such, but was unable to do so, and remained without employment almost all of the remainder of the year 1927, from June 1st of said year.
"10. That on account of breach of said contract and the matter herein alleged, defendant is indebted to this plaintiff, and plaintiff has been damaged and injured in the sum of Three Thousand ($3,000.00) Dollars.
"Wherefore, plaintiff prays judgment against the defendant for the sum of Three Thousand ($3,000.00) Dollars and for the costs of this action."
The transcript contains the following agreed statement of counsel as to answer filed: "The defendant in due time served a verified answer to the unverified complaint, in which it was admitted that the plaintiff had been in the employment *Page 170 
of the defendant and had been discharged on or about the date mentioned in the complaint, but alleging that the said discharge was within the terms of the contract which they had made with the plaintiff. In said answer, the defendant set up as a defense their plan for allowing employees to purchase stock and also their plan for insurance on their employees, and alleged that no benefits had accrued to the plaintiff under the terms there, and that he had received all the compensation to which he was entitled."
The plaintiff filed a reply to the new matter set up in the defendant's answer. Issues being joined, the case was tried at the June, 1930, term of said Court before Hon. M.S. Whaley, Judge of said Court, and a jury, resulting in a verdict for the plaintiff in the sum of $1,800.00. Motion for a new trial, made on behalf of the defendant, being refused, from judgment entered on the verdict the defendant has appealed to this Court, upon exceptions, imputing error to the trial Judge in several particulars.
                           EXCEPTION 1
"The Judge erred in failing to direct a verdict for the defendant on the record and the grounds set out in defendant's motion therefor, the error being that the only reasonable inference to be drawn from the testimony was that there was a contract in existence in writing between the parties, which expressly provided that defendant had the right to discharge the plaintiff at any time, with or without cause, that the said written contract was acted upon and acquiesced in by both parties, and that when plaintiff was discharged by defendant, plaintiff accepted the discharge and made no claim that the defendant had no such right to discharge him under the terms of the contract then in existence; that plaintiff by accepting such compensations and stock allotment waived any right that he might have had under such amendment as plaintiff claims to have been in *Page 171 
existence, if there was such an amendment, and thereby became estopped."
The question raised by this exception is, as stated by appellant's counsel, was there a valid contract in writing between the parties?
It is the contention of the appellant that there was a valid written contract between the parties, the provision of which gave the defendant the right to discharge the plaintiff at will, and that it acted under said right and authority when it discharged the plaintiff; whereas the respondent contends that the paper in question, relied on by the appellant as giving such authority was not executed by him and that he is not bound thereby, and, furthermore, that, under an agreement of force between the parties, he was employed for a term of one year, commencing January 1, 1927, and ending December 31, 1927. The testimony on this question was in sharp conflict. According to the contention of the appellant, the paper referred to, which purported to give the defendant the alleged right to discharge the plaintiff at will, was sent the plaintiff to be executed by him, and that it was either signed by the plaintiff or by his wife, who it claimed had authority to represent the plaintiff, and returned to the defendant by mail. There was some testimony from which such inference might be drawn. On the other hand, in support of his contention, plaintiff introduced testimony which tended to prove that no written agreement was entered into for the time in question between the parties; that the plaintiff did not sign the paper relied on by the appellant as constituting a written agreement; did not know that the same had been mailed out for him until some time after it had been returned to the defendant; that it was received by the plaintiff's wife while the plaintiff was away from home and out of the city, and through a mistake plaintiff's wife signed his name to the paper and remailed it to the defendant, without any authority from the plaintiff to do so; that, as soon as plaintiff had learned of what *Page 172 
had been done, he took the matter up with the defendant through its regular manager in charge, and made known the mistake that had occurred, refused to be bound by the said paper and what had been done, and, as a result, the parties thereafter entered into a verbal contract whereby it was agreed between the parties that the plaintiff should be and was employed for the term of a year, beginning January 1, 1927, and ending December 31, 1927. The testimony on the question being in conflict and there being more than one reasonable inference to be drawn therefrom, the trial Judge, in our opinion, properly overruled defendant's motion for direction of a verdict and properly submitted the question to the jury.
As to the contention made by appellant, under this exception, that the alleged written contract "was acted upon and acquiesced in by both parties, and that when the plaintiff was discharged by the defendant, the plaintiff accepted the discharged and made claim that the defendant had no such right to discharge him under the term of the (alleged) contract then in existence; that plaintiff by accepting such compensation and stock settlement waived any right that he might have had under such amendment as plaintiff claims to have been in existence, if there was such an amendment, and thereby became estopped," we deem it sufficient to state that, under the testimony, all of these questions were issues for the jury. The case ofGriffin v. Allendale Bank, 160 S.C. 502, 158 S.E., 813, and the other cases cited by appellant do not control the case before us.
                           EXCEPTION 2
"The Judge erred in charging the following principle of law: `Now, in a case of this character, where one has been discharged, if you believe the contract was that he was to have it for the entire year, the burden would rest on the defendant to show you, by the preponderance or greater weight of the testimony, that there was cause for discharging *Page 173 
him — but if he had a contract for a year, the master would have to show in this case that there was good cause for discharging him,' the error being that the same was an incorrect proposition of law which was prejudicial to defendant."
A reading of the entire charge, which will be reported with the case, shows that the trial Judge placed no greater burden on the defendant than the law requires. The burden was on the plaintiff to prove, by the greater weight of the evidence, that he had a contract with the defendant for a term of one year, as plaintiff alleged, but once this allegation was proven, if it was so proven, it was then incumbent on the defendant to prove by the greater weight of evidence that there was just cause for the plaintiff's discharge in order to be relieved of liability to the plaintiff in damages growing out of such alleged unlawful discharge. In connection with his Honor's charge to the jury, attention is called to the cases of Latimer v. York CottonMills, 66 S.C. 135, 44 S.E., 559, and Puryear v. Ould,81 S.C. 456, 62 S.E., 863.
                           EXCEPTION 3
"The Judge erred in admitting, over objection of the defendant, the testimony of the plaintiff as to his intentions of what he would have done in the absence of the alleged promise of Jones, the agent of the defendant; the error being that the same was incompetent, inadmissible and highly prejudicial to the defendant."
This exception is too general, and is objectionable upon that ground, but, waiving such objection, the exception cannot be sustained. In our opinion, it was proper for the plaintiff to explain to the Court and jury the effect the promises made by the defendant, through its manager, Jones, had on the plaintiff and how such promises shaped his course of action. *Page 174 
                           EXCEPTION 4
"The Judge erred in admitting, over defendant's objection, the testimony of plaintiff concerning the provisions and operation of the stock allotment plan, the error being that the same was inadmissible and not the best evidence, and was prejudicial to the defendant, the stock allotment plan being in writing and speaking for itself."
The trial judge seems to have ruled with the appellant as to the admission of the testimony now complained of, except as to the plaintiff's understanding of the difference in the two stock allotment plans, and it was upon this that he was allowed to tell what he knew about it; it not being clear as to the difference in the two plans. At this juncture it appears that the trial Judge stated, in effect, that he would construe the papers. We are unable to see wherein the defendant was prejudiced. In this connection attention is called to the case of McGregor v. Hurst,140 S.C. 464, 138 S.E., 865.
                           EXCEPTION 5
"The Judge erred in admitting, over defendant's objection, copies of stock allotment, the error being that the same were only copies, no notice to produce the original was served nor proof of loss made, defendant was unprepared and taken by surprise, and the admissions were highly prejudicial to defendant's case."
It appears that the papers referred to under this exception, called "stock allotments," and signed by the defendant, were furnished the plaintiff by the defendant, and, also, that they were duplicates of the originals. In either case, they were competent evidence, and the trial Judge committed no error in allowing the same to be introduced in evidence.
The remaining exceptions, 6 and 7, appear to have been abandoned. We may state, however, that, in our opinion, the same are without merit. *Page 175 
The exceptions are overruled, and the judgment of the lower Court affirmed.
MR. CHIEF JUSTICE BLEASE and MR. JUSTICE STABLER concur.